                                                                                                E-FILED
                                                                      Tuesday, 07 July, 2020 03:27:40 PM
                                                                           Clerk, U.S. District Court, ILCD

046942/21061/JNR/BJC

                         United States District Court
               CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

LARRY PIPPION, as Representative of the
Estate of LARRY EARVIN,

                      Plaintiff,

V.

SGT. WILLIE REDDEN, LT. BENJAMIN
BURNETT, LT. BLAKE HAUBRICH,
OFFICER ALEX BANT, WARDEN
CAMERON WATSON, ASSISTANT
WARDEN STEVE SNYDER, LT. TODD
SHEFFLER, OFFICER SYRCLE, OFFICER
SNELL, OFEICER HENDRICKS, SGT.
HASTEN, SGT. VOLK, OFFICER WERRIES,
OFFICER KURFMAN, OFFICER SHAW,                     Case Number 19-cv-3010
OFFICER RICHMILLER, OFFICER
                                                   Sue E. Myerseough
WATERSTRAAT, OFFICER ARENS,
MAJOR FISHEL, MAJOR CRARY, LT.
SHOOPMAN, LT. SORRELLS, LT.
MCQUILLEN, SGT. LENNDIG, SGT.
THOMAS, OFFICER LOOKER, OFFICER
POOL, OFFICER GRAWE, OFFICER
CHENOWETH, OFFICER RADECKI,
OFFICER HUGES, LT. LINDSEY, NURSE
DUESENBERG, NURSE PRACTITIONER
SMITH, LCPC HILL, AWP CONLEY,
OFFICER SESSION, LT. DURELL, SGT.
EICHELBERGER, OFFICER SHIPMAN,
AND OFEICER WOHLFIEL, individually.

                     Defendants.

             ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       NOW COMES, KAYLIE DUESENBERG, AMANDA HILL, AND CHRISTINA

SMITH, by and through their attorneys, CASSIDAY SCHADE LLP, and pursuant to hereby

submit their Answer to Plaintiffs First Amended Complaint, stating as follows:
                                              PARTIES

            1.        Lany Earvnu. the decedent, was a 65-year-old prisoner housed at Western

 Illinois Con-ectional Center. He died on June 26, 2018 as a result of a \dolent physical attack upon

 him by some of the Defendants that occim’ed on or about May 17, 2018,

ANSWER; Defendants lack sufficient knowledge to admit or deny whether Earvin was violently

attacked on June 26, 2018. Defendants deny they participated in an attack on Earvin.

           2.     .A.t the time of the incident, Mi'. Eaivin was incarcerated at Western Illinois

 Correctional Center in Moimt Sterling. Illinois. He was imprisoned in 2015 for robbeiy/theft, and

 he was scheduled to be released from custody in September 201S.

ANSWER: Defendants admit Earvin was incarcerated at Western Illinois Correctional Center on

May 17, 2018. Defendants lack sufficient knowledge to admit or deny the remaining allegations

in paragraph 2.

             3      Plaintiff. Lany Pippion. is the son of the decedent and has been appointed

     Representative of Mr. Earvdn’s estate.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

3.




                                                  2
             4.      At all relevant times, Defendants Hedden, Burnett, Haubiicli, Banta. Slieffler.

     Syrcle, Snell. Hendricks, Hasten. Volk. Wenies, Kiu-finan. Shaw, Riclmiiller. Waterstraat, Ai-ens,

     Fishel. Crary. Shoopman. Sonells. McQuillen. Leiming. Tliomas, Looker. Pool. Grawe,

     Clienoweth, Radecki. Huges. Lindsey. Session. Durell. Eichelberger, Sliipman. and Wohlfiel were

     law enforcement officers employed by the IDOC as conectional staff at the Western Illinois

     Coirectional Center where Mr. Earvin was incarcerated. At all relevant times, these Defendant

     Officers were acting within the scope of their employment and imder color of law, They are sued

     in then- individual capacities.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

4.

             5.     At all relevant times, Defendant Cameron Watson was the Warden at the Western

     Illinois CoiTectional Center and an employee of the IDOC. Defendant Watson w^as responsible for

     the implementation, overnght, and supeivision of policies and practices at Western Illinois, and

     the oversight and discipline of staff there. At all relevant times. Defendant Watson \vas acting

     under color of law and within the scope of his employment. He is sued in his individual capacity.


ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

5.

             6.     On infonuation and belief, at all relevant times. Defendant Steve Snyder was the

     Assistant Warden of Operations at Western Illinois and an employee of ihe IDOC. Defendant

     Snyder was responsible for the implementation, oversight, and supeivision of policies and

     practices at Western Illinois, and the oversight and discipline of staff there. At all relevant times.

     Defendant Snyder was acting imder color of law and within the scope of liis employment. He is

     sued in his individual capacity




                                                       3
ANSWER: Defendants laek suffieient knowledge to admit or deny the allegations in paragraph

6.

            7.       At all relevant times. Defendants Diiesenberg. Whitaker. Smith. Hill, and Conley

     (hereinafter “Medical Staff Defendants'") worked at Western Illinois CoxTectional Center as pai-t

 of the medical staff. At all relevant times, the Medical Staff Defendants were acting luider color

 of law and witliin the scope of their employment. They aj'e sued in theii individual capacities.

ANSWER: Defendants Smith and Duesenberg admit they were employed as part of the medical

staff at Western on May 17, 2018. Defendant Hill denies she was a medical professional because

she was part of mental health staff. Defendants admit they were acting under color of law within

the scope of their employment at all times relevant. Defendants lack sufficient knowledge to

admit or deny the remaining allegations in paragraph 7.

                                       JURISDICTION AND VENUE

            8.        Tliis case includes claims for relief imder 42 U.S.C, § 1983, Jurisdiction is based

     on 28 U.S.C, § 1331 and 1367

ANSWER: Admitted.


            9        Venue is proper luider 28 U.S.C, § 1391(b),


ANSWER: Admitted.

                                       FACTUAL ALLEGATIONS

                The Initial Physical Encounter Between Correctional Staff and Mr. Earvin

            10.      On or about May 17. 2018. at or about 1:10 p.ni.. Defendant Syrcle verbally

     engaged with Mi'. Eaivin. This encounter caused Defendant Syrcle to call for Defendant Buraett,




                                                      4
ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

10.

          11.     At or about 1 ;20 p.m.. Defendant Burnett entered the wing where Mr Eaiwin and

  Defendant Syi'cle were.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

11.

          12.     At or about 1:23 p.m.. Defendants Snell, Bimiett, and Syrcle engaged in a physical

  altercation with Mr. Eaivin.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

12.

        13,        Dming the foregoing altercation, without just cause or provocation. Defendant

 Bimiett pepper sprayed Mr. Eaivin.


ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

13.

        14.     Lt, Bimiett then called a Code 1 (Staff in Distress), to wliich various Defendants.

including without limitation Defendants Hedden. Hendricks. Banta. and Sheffler, responded.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

14.

       15.      Defendants Burnett. Snell, and Syrcle handcuffed Mr Eaiviii beliind his back.


ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

15.




                                                  5
        16.     At or about 1:25 p.ni.. Mr. Eai-vin was then di-agged to segregation by various

Defendant Officers, including without limitation Defendants Hedden. Hendricks, Banta, and

Sheffler.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

16.

      Defendants* Vicious And Deadly Attack On Mr. EaiMn While He Was Handcuffed


         17.    Once in the segregation area at or about 1:30 p.in, and with knowledge that this was

 an area where there were no video cameras to capture what would occur, Defendants Hedden,

 Burnett, Haubrich. Banta, Sheffler. Syrcle, Snell, Hendricks, Hasten. Volk. Weiries, Kuifinan,

 Shaw. Ricbndlei, Waterstraat, Arens, Fishel, Crary, Shoopman. Soirells, McQuillen. Leiming.

 Thomas, Looker, Pool, Grawe, Chenoweth. Radecki, and Huges either beat and viciously attacked

 Mr. Ea»-vin while he was on the groimd and handcuffed beliind Ins back or obseived tliis and failed

 to inteivene despite liaving a reasonable opportimity to do so. The beating administered to Mr.

 Eaivin includes without limitation the Defendants punching and kicking Mr. Eaivin in liis ribs

 repeatedly and shiking him about the head.


ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

17.

         18.    Witness statements indicate that up to 30-40 officers were involved and/or present

 as Mr. Eaivin was beaten to the point that he would evenmally succumb to liis injuries and die

 weeks later.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

18.




                                                  6
             19.    As the beating was occmiing. none of die Defendant Ofticers inten-ened in their

 fellow officers’ use of force despite having a reasonable oppoi-timity to do so.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in paragraph

19.

 The Cover-Up Begins

             20.    At or about 1:45 p.m., Defendant Nurse Duesenberg anived at Mr. Eandu’s cell

 and perfonned a medical assessment. Despite the obvious severity and nature of Mr. Eaiwin’s

 extensive injuries which w'ould have been immediately visible to her. Defendant Duesenberg failed

 to provide Mr. Eaivin with adequate medical attention or procure him the necessaiy emergency

 medical attention, mstead sunply cleaning various abrasions, bandaging his bleeding head, and

 perfonning a vitals check. She noted only that his nose was mmiing (presmnably fi-om the OC

 spray), he had cuts on lus forehead, and that he had abrasions to liis left shoulder, left knee, and

 left toe.

ANSWER: Defendants admit Defendant Duesenberg evaluated Earvin at his cell, noting cuts

and abrasions. Defendants deny the remaining allegations contained in paragraph 20.

        21,        Defendant Duesenberg w'as aware fi-om her assessment that Mr. Eaivin had been

seriously injured, including without limitation that he had sustained injuries that affected his ability

to properly breathe.

ANSWER: Denied.




                                                    7
         22.           Defendant Duesenberg falsified medical reports to indicate that Mr. Eaivin had

 only minor injuries and did not complain of any pam other than his head'face area. Her report of

 her initial assessment indicates that Mr. Eamn was in ‘'minimal distress*’ despite ‘‘facial giimaciug

 and audible granting present’’ and that he was “coached to breath[e] in tluough nose and out

 tlu'ough mouth.*’

ANSWER: Denied.


         23,     Duesenberg’s report indicates that the plan for treatment was to place Mr. Eaivin

 on continuous watch, administer ibuprofen for pain, re-evaluation in the afternoon by the muse on

 shift, and a “follow-up at final destination due to being transferred out tomonow 5/18/IS per

 security.

ANSWER:        Defendants admit Defendant Duesenberg’s report is as reflected in the medical

records, but lack sufficient knowledge to admit or deny the specifics due to not possessing said

report at this time.

         24.     Recognizing the sevei'ity of Mi'. Earvin’ s injiuies and not wanting to be subject to

 investigation or repercussions, as Mr. Eaiwin w-as slowly dying fi'om his injuiies, the Defendants

 had devised a plan to transfer Mr. Eaivin in the moniing to another facility


ANSWER; Denied.

         25.     Defendant Lt. Lindsey w'as present for Duesenberg’s initial medical assessment of

 Mr. Eaivin and observed Mr. Earvin’s extensive and obvious severe medical injuries, but did

 nothing to procure liim the inuuediate emergency medical attention he required.

ANSWER: Denied.




                                                    8
        26.        At or about 1:50 p.m.. Defendant Watson and Deputy Director Filers were

 notified of the altercation between staff and Mr. Earvin.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 26.

        27.     While Mr. Eaiwin lay in a cell suffering fiom the injuries that would shortly

 thereafter claim his life, medical staff treated the Defendants who viciously attacked him for the

 various scratches they had received while beating him and administered tetanus shots to some of

the officer Defendants because they had been exposed to Mr. Eai-vin’s blood wliile they beat him

to death.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 27.

        28,     At or about 2:15 p.m.. Defendant Session had contact with Mr. Eaivin in wliich he

obseived Mr. Eaiwin’s extensive and obvious serious medical injuries and did nothing other than

photograph them.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 28.

        29.     At or about 2:30 p.m.. Defendant Conley placed Mr. Eai-vin imder a crisis cai-e

watch due to "’unusual behavior tliat [was] conceming and need for fiuther obseiwation.'” Despite

obsexwing Mr. Eaiwin’s extensive and obsious serious medical injuries. Defendant Conley did

nothing to obtain Mr. Ean-in the inuiiediate emergency medical attention he required.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 29.




                                                  9
        30.         At or about 3:00 p.m.. Defendants Hubbaid and Eichelberger moved Mr. Earv-in

 from Ills segi-egation cage to cell Receiving 38 so he could be placed on "continuous watch" (where

 there was to be both verbal and \4sual line of sight monitoring continuously) at winch time Mr.

 Eaivin vomited on the Defendants and the floor. Despite obseiving Mi'. Ean'in’s extensive and

 obvious serious medical iujmies. these Defendants did nothing to obtain Mi'. Eaivin the necessaiy

 medical attention, instead simply going to complete workman’s compensation packets in the event

 something adverse happened to them from their contact with Mr. Eaivin’s vomit.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 30.

              31.      Defendant Hill initiated the continuous watch for Mr. Earvin.

ANSWER: Defendants admit Defendant Hill initiated a continuous crisis watch for Earvin.

         32         It was clear to Defendant Hill tliat Mr. Eaivin’s condition was critical and tliat he

 required inuuediate emergency medical attention. Rather than prociu'ing him the necessaiy

 inmiediate emergency medical attention, she falsely noted in her medical papenvork as part of a

 conspiracy to possibly cover up Mr. Earvin’s iimninent death that there had been reports that Mr.

 Eaivin was at risk for suicide and that he was acting strangely. She indicated that he was luiable to

 answer questions and characterized his loss of consciousness as “falling asleep."

ANSWER: Denied.

       33.          Defendants Duesenberg and Smith were made aware that Mr. Eaivin was vomiting.

At this point, having no choice but to expand the universe of indi\iduals who would become aw'are

of tlus incident. Smith discussed Mr. Eaivin’s condition with one of the doctors on call via

telephone.




                                                     10
ANSWER: Defendants admit Defendants Duesenberg and Smith became aware that Earvin was

vomiting and contacted a physician by telephone. Defendants deny the remaining allegations

contained in paragraph 33.

         34      Smith did not hilly apprise the doctor on the phone of the reality of Mr. Earvin’s

 condition, instead limiting the infonnation provided to the fact that he was vomiting and

 minimizing the nature of his injuries. Due to this misinfonuation. the recoimnendation obtained

 was to transfer Mr. Eamn to the Health Care Unit’s infmnaiy and conduct neiuological checks,

ANSWER: Denied.

         35.     Had Smith told the tmth regarding Mr, Ear%du’s obvious critical condition, the

 recoimnendation would have been to get him innnediate emergency medical attention.


ANSWER: Denied.

        36.     Despite being ordered to conduct neurological checks, none of the medical staff

 Defendants involved %vho w^re responsible for Mr. Eaivin’s care and his physical well-being

 appropriately did so. They prepared a fomi titled ‘'Flow Sheet’’ in wliich they put together a

 neurological checklist of vitals to be taken and obseivations regarding Mr. Earvin’s mental state,

 pupils muscle tone, and movements to be logged. The Defendants failed to log anjftliing on the

 Flow Sheet because they recognized that Mr. Eaivin’s condition was gi'ave and they did not want

 to leave a paper hail regarding their recognition of such and their abysmal failure to abide by then-

 oaths when they ignored his condition and refiised to obtain him the necessary medical care.

ANSWER: Denied.




                                                  11
         37.     At or about 3:15 p.m. and then again approximately half an hour later. Defendant

  Durell liad contact with Mr. EaiTin m which he obsei'ved Mr. Ear\hn’s extensive and obvious

  serious medical injiuies and did nothing to procure liim the necessaiy emergency medical

 attention.

ANSWER: Defendants laek sufficient knowledge to admit or deny the allegations as set forth in

paragraph 37.

       38.      Between about 3:00 p.m. when he was placed in Receiving 38 and the time he

departed the facility via ambulance, Defendants Hill. Eichelberger, Shipman, and Wohlfiel had

contact with Mr. Eaiwin in which as part of the continuous watch on wliich he had been placed.

they observed Mr. Earsmi’s extensive and obvious serious medical injiuies and did nothing to

procure Ixim the necessary emergency medical attention.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 38.

       39.      At or about 3:59 p.m.. Defendant Watson came to Receiving 38 and had contact

with Mr. Earvin in w'hich he obseived Mi'. Eaivin’s extensive and obvious serious medical injuries

and did nothing to procure him the necessaiy emergency medical attention.


ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 39.

       40.      The gravity of the situation and the critical uanue of Ivli', Eaiwin’s condition was

obvious to those who had obsei-ved him.


ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 40.



                                                  12
        41       At or about 4:15 p.m.. Defendants Dm-ell. Eichelberger. and Duesenberg pushed

Eai'vin in a wlieelchaii' to the Health Care Unit and placed hini in an isolation cell. Dming this

transfer, he vomited again, and his head was bleeding. Despite obseiwing his extensive and obvious

 serious medical injuries, none of these Defendants procured him the necessary emergency medical

attention.

ANSWER:         Defendants admit Defendant Duesenberg assisted in bringing Earvin to the

Healthcare Unit. Defendants deny the remaining allegations contained in paragraph 41.

        42.      After the transfer to the Health Care Unit, Duesenberg telephoned the doctor and

 infomied liim that there was a change in Mr. Eaivin’s vitals - his oxygen levels were lower and he

was having difficulty breathing. Tlie doctor advised that Mr. Eaivin should be sent to an outside

hospital, and finally, over tluee hours after the vicious, violent attack by the Defendant Officers in

which Mr. Eaivin was beaten to the point where his injiuies were visibly apparent and obviously

 seveie 5o all who obseived him in this time peiiod. an ambulance was called.

ANSWER:         Defendants admit that after Earvin arrived in the Healthcare Unit, Defendant

Duesenberg telephoned the doctor, conveyed Earvin’s status, and obtained direction from the

doctor to send Earvin to the hospital. Defendants deny the remaining allegations contained in

paragraph 42.

        43.      At or about 4:40 p.m.. an ambulance was finally on the groiuids. Emergency

medical staff transported Mr. Eaivin to Culbertson Memorial Hospital via ambulance.


ANSWER: Defendants admit that Earvin was taken to the hospital by ambulance but lack

sufficient knowledge to know the exact time.




                                                  13
         44.     Reports by the Defendant Officers involved, including without limitation

  Defendants Hedden and Santa, falsely indicate that Mr. Eaivin was turned over to staff in

  segregation ‘\vithout fiuther incident."


ANSWER: Defendants laek sufficient knowledge to admit or deny the allegations as set forth in

paragraph 44.

                                    Mr. Earsin’s Physical Injuries

         45.     Once Mr. Eaivin anived at Culbertson at approximately 5:37 p.m., medical staff

 theie inuuediately recognized they were ill-equipped to handle Mr. Eaiviu’s grave condition and

 he was airlifted via helicoptei' to St. Jolm’s Hospital in Spiingfield. Uliuois. Prior to being airlifted.

 he was intubated.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 45.

         46.     Mr. Eaivin was received at St, Jolm’s at approximately 8:20 p.m. Once there, he

 was diagnosed with approximately 15 rib fi-actiu-es. multiple abrasions, lacerations, and

 hemoiThages, and severe neurological and internal injuries. By the momiiig of May 18. he w’as

 intubated and on ftill ventilator support ivith no neurological response or corneal reflex. He was

 diagnosed w ith a large left fi-ontal hematoma to his head. He had undergone surgeiy due to low-

 blood pressure and bleeding out. He w-as diagnosed with an intercostal artery bleed and a

 mesenteric bleed secondary to assault. He had siugery to remove a portion of his bow'el. leading

 to an ileostomy bag being placed for w-aste removal. His blood loss w'as severe and he required

 rapid blood transfiision during his surgical procedmes. In short, his condition w^as critical fioru the

 beating he had sustained less than 24 hours earlier, and he w-as at death's door.




                                                    14
ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 46.

        47.     In addition to the foregoing, as a result of the chest trauma he sustained from the

 altercation, Mr. Eanin had pneimionia. a tracheostomy tube, and a chest tube to drain fluids.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 47.

        48,     As a direct result of Defendants’ misconduct. Mr. Eai-viu experienced uimecessaiy

 pain and suffering. He succmnbed to Iris injuries and died on Jime 26. 2018,

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 48.

       49.      Following Iris deatli. the pathologist who conducted Mr. Earwin’s autopsy

concluded that Mr. Earwin died of bhmt trauma to the chest and abdomen. His rnarmer of death

was ruled a homicide.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 49.

        50.     As a direct result of Defendants’ misconduct. Plaintiff Pippion suffered injury.

including without limitation extreme pain and suffering caused by the urrtimely death of his father.

Mr. Earwm.

ANSWER: Denied.

 Violence Against Prisoners By Staff At Western Illinois Correctional Center Was Pervasive
                                     And Well-Known

        51      The attack on Mr. Earvin was not an isolated incident at Western Illinois as

 imjustified violence against prisoners at the facility is a conunon occrmence.



                                                 15
ANSWER: Defendants laek sufficient knowledge to admit or deny the allegations as set forth in

paragraph 51.

         52.    It was conmion knowledge amongst medical staff, conectional staff, and

 supemsmy persomiel that conectional officers were routinely taking imuates to holding cells in

 segregation and beating them in these locations due to the absetice of cameras.

ANSWER: Defendants deny they possessed such knowledge.

        53      Despite tliis widespread cultiu'e of violence. Defendants Watson and Snyder failed

 to take any meaningfiil action to prevent prisoners like Mr. Eaiwin fiom being hanned by officers

 charged with protecting them.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 53.

         54.    IDOC policy requires officers who use force to write reports dociunentirig the

 circumstances sunoimding that use of force. On information and belief, Defendants Watson and

 Snyder reviewed these reports as rvell as grievances that may have been written complaining about

 prior instances of excessive force.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 54.

         55.    Despite their awareness of the issue, Defendants Watson and Snyder failed to

 provide adequate supemsion. discipline or training, or take any action to prevent repeated

 instances of excessive force by their co-Defendants.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 55.




                                                 16
     COUNT 1-42 U.S.C. §1983 - Excessive Force Constituting Cruel and Unusual Punishment
    (Eighth Amendment Claim Against Defendants Hedden, Burnett, Haubnch, Banta, Sheffler,
  Syrcle, Snell, Hendricks, Hasten, Volk, Werries, Kurfman, Shaw, Richmiller, VVatersti-aat, Arens,
       Fishel, Craiy, Shoopman, Sorrells, McQuillen, Lenuiug, Thomas, Looker, Pool, Granv,
                                  Chenoweth, Radecki, and Huges)

            56.     All of the prior paragraphs are incoiporated by reference as thougli fiilly set forth

  herein.

ANSWER:           Count I is not directed toward these Defendants.              To the extent an answer is

required, Defendants deny the allegations.

                       COUNT II - 42 U.S.C. §1983 - Failure to Intervene
   (Eighth Amendment Claim Against Hedden, Burnett, Haubrich, Banta, Sheffler, Syrcle, Snell,
    Hendricks, Hasten, Volk, Werries, Kurfman, Shaw, Richmiller, Waterstraat, Arens, Fishel,
    Crary, Shoopman, Sorrells, McQuillen, Lenuiug, Thomas, Looker, Pool, Grawe, Chenoweth,
                              Radecki, Huges, Watson, and Snyder)


            61.     All of the prior paragraphs are incorporated by reference as though fiilly set forth

 herein.

ANSWER:           Count II is not directed toward these Defendants.             To the extent an answer is

required, Defendants deny the allegations.

                            COUNT m - 42 U.S.C. §1983 - Failure to Protect
                         (Eighth Amendment Claim Against Watson and Snyder)

            66.        All of the prior paragr-aphs are incorporated by reference as though fiilly set forth

 herein.

ANSWER: Count III is not directed toward these Defendants.                      To the extent an answer is

required, Defendants deny the allegations.




                                                        17
            COUNT IV - 42 U.S.C. §1983 -DeUberate Indifference to Serious Medical Need
      (Eighth Amendment claim against Hedden, Burnett, Hanbrich, Banta, Sheffler, Syrcle, Snell,
       Hendricks, Hasten, V'olk, Werries, Kurfman, Shaw, Richmiller, Waterstraat, Arens, Fishel,
      Crary, Shoopmau, Sorrells, McQuillen, Lenuing, Thomas, Looker, Pool, Grawe, Chenoweth,
    Radecki, Huges, Lindsey, Duesenberg, Smith, Hill, Conley, Session, Durell, Watson, Eichelberger,
                                            and Hubbard)

             74.     All of the prior paragraphs are iucoiporated by reference as though fiilly set forth

   herein.


ANSWER: Defendants having answered the preceding paragraphs incorporate those answers by

reference as if fully set forth herein.

             75,     At all relevant times. Mr. Eaivin was an imnate in the custody of the IDOC and was

  subject (o the Defendants’ care and medical services,

ANSWER:            Defendants admit that Earvin was an inmate and therefore generally received

medical services within IDOC. Defendants deny he was specifically under their individual care

at all relevant times.

          76.        Mr. Eaivin had a clearly established right under the United States Constimtion to

 be free fi'om deliberate indifference to his knowm serious medical needs and to receive proper and

 adequate medical care while incarcerated and under the custody and control of the Defendants,


ANSWER: Defendants admit Earvin had an Eighth Amendment right to medical treatment but

deny Plaintiff has fully or adequately alleged that right.

         77,        Each Defendant knew or should ha^^e known of this clearly established right at the

 time of the incident that led to Mr. Eaivin’s death.


ANSWER: Defendants deny these allegations as vague and immaterial.




                                                        18
        78.      Subsequent to the beating inflicted on liini by coiTectioual staff. Mr. Eamn was

suffering fioin an objectively serious medical condition in that he had several fractm-ed ribs and

various ses^re neurological and internal injiu’ies, in addition to various biiiises. abrasions, and

lacerations. His condition was gi-ave.

ANSWER:         Defendants admit Earvin’s injuries are as documented in the medical records.

Defendants deny the remaining allegations contained in paragraph 78.

        79.      By virtue of either participating in or being present for the beating of Mr. Eaivin.

Defendants Hedden. Buiuett. Haubrich, Banta, Sheffler, Syicle, Snell. Hendricks. Hasten. Volk.

Wenies, Kiu-finan. Shaw. Ricluuiiler, Waterstraat. Aiens, Fishel. Craiy. Shoopnian, Sonells.

McQitillen. Leiming. Thomas. Looker, Pool. Gi'awe. Chenoweth. Radecki, and Huges were aware

that he had suffered serious injmies and had an objectively serious medical need, yet failed to

secure the necessary emergency lifesaving medical treatment he required and/or obstructed or

interfered with his access to the requisite medical care.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 79.

       so.       Defendants Lindsey. Duesenberg. Smith. Hill, Conley. Session. Diu’ell, Watson.

Eichelberger, Hubbard. Shipman, and Wohlfiel all had contact with Mr. Eatviii subsequent to the

beatixig. obseived signs of his deteriorating and critical condition and his serious medical need, yet

failed to secure the uecessaiy emergency lifesaving medical treatment he required in a timely

maimer and^'or obstiaicted or interfered with his access to die requisite medical care,


ANSWER: Denied.




                                                   19
        81.     At all times relevant to the allegations in this Complaint, each Defendant knew of

and disregarded the excessive risks associated with Mr. Earvin’s serious and life-tlneateuing

medical condition.

ANSWER: Denied.

        S2,    With deliberate indifference to Mr. Eaivin’s constitutional right to adequate

 nredical care, the Defendants knowingly failed to adequately examine, treat, and/or care for Mi'.

 Eaivin’s worsening condition. They did so despite their kiioudedge of Mr. Eaivm’s serious medical


 needs, thereby placing him at risk of seiious physical haiin, including death. Therefore, the

 Defendants knew or were aware that Mi'. Eaiviii faced a substantial risk of hann and disregai'ded

 this risk by failing to take adequate measures to reduce the risk.


ANSWER: Denied.

        83,       The acts or omissions of each Defendant were the legal and proximate cause of Mr.

Eaivin’s death.

ANSWER: Denied.

        84.     The acts and omissions of each Defendant caused Mr. Eaivin damaaes in that he

suffered extreme physical and mental pain while in the Defendants’ custody


ANSWER: Denied.

        85.       The intentional actions or inactions of each Defendant as described herein

 constituted the uimecessai-y and wanton infliction of pain upon Mr. Eaivin. thereby violating the

 Eighth Amendment


ANSWER: Denied.




                                                  20
                            COUNT V - 42 U.S.C. §1983 - Conspii acy
                                      (All Defendants)

          86.    All of the prior paragraphs are incoiporated by l eference as though Mly set forth

herein.

ANSWER: Defendants having answered the preceding paragraphs incorporate those answers hy

reference as if fully set forth herein

           87.    Defendants reached an agreement among themselves to deprive N4r. Earvin of his

 constitutional rights and to protect each other fiom liability for depriving Mi’. Ears^in of his rights,

 as described above.

ANSWER: Denied.

          88.    In fiu-therance of the conspiracy, each of the co-conspiiators conuuitted overt acts

 and was an othenvise willfiil participant in joint activity.

ANSWER: Denied.

           89.    The misconduct described herein was undertaken intentionally, with malice, and/or

  with reckless indifference to Mi'. Eaivuf s rights.

ANSWER: Denied.

          90,    As a diiect and proximate result of the illicit prior agreement as set forth above. Mr.

Earvin’s rights were violated and he sustained damages including pain, suffering, emotional

distress, injiu-y. and death.

ANSWER: Denied.




                                                    21
           91.   Mr. Eaivin's injuries were caused by employees of IDOC who acted piu-suant to

the de facto poUcies described above at Western Illinois, which were ratified by Watson and

Snydei-.

ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations as set forth in

paragraph 91.

          COUNT \1 - State Law Claim - Intentional Infliction of Emotional Distress
    (Pursuant to the Illinois Suiwival Act Against Defendants Heddeu, Burnett, Haubrich, and
                                              Banta)

ANSWER: Count VI is not directed toward these Defendants. To the extent an answer is

required, Defendants deny the allegations.

                            COUNT VII - State Law Claim - Batteiw
  (Pursuant to the Illinois Siirsival Act Against Defendants Hedden, Burnett, Haubrich, and
                                             Banta)

ANSWER: Count VII is not directed toward these Defendants. To the extent an answer is

required, Defendants deny the allegations.

           COUNT VIII - State Law Claim - Negligent or Willful and Wanton Conduct


 (Pursuant to the Illinois Survis'al Act Against Defendants Heddeu, Burnett, Haubrich,
                               Banta, W^atsou, and Snyder)

ANSWER: Count VIII is not directed toward these Defendants. To the extent an answer is

required, Defendants deny the allegations.

                   COUNT IX - State Law Wrongful Death Claim - Battery
                 (Against Defendants Hedden, Burnett, Haubrich, and Banta)

ANSWER: Count DC is not directed toward these Defendants. To the extent an answer is

required, Defendants deny the allegations.

  COl'NT X - State Law Wrongful Death Claim - Negligent or Willful and W^anton Conduct
               (Against Defendants Heddeu, Burnett, Haubrich, and Banta)



                                                22
ANSWER: Coimt X is not directed toward these Defendants. To the extent an answer is

required, Defendants deny the allegations.

                                       Count XI - Indemnification


ANSWER: Count XI is not directed toward these Defendants. To the extent an answer is

required, Defendants deny the allegations.

DEFENDANTS DEMAND TRIAL BY JURY.

                                       AFFIRMATIVE DEFENSES

         1.       At all times relevant herein. Defendants acted in good faith in the performance of

their official duties and without violating decedent's clearly established statutory or constitutional

rights of which a reasonable person would have known. Defendants are therefore protected from

suit by the doctrine of qualified immunity. 1

         2.       At all times relevant herein. Defendants acted in good faith and in conformity

with existing precedent. They are therefore entitled to good faith immunity from damages.

Janus V. Am. Fed’n. ofState, 942 F.3d 352 (7th Cir. 2019).

DEFENDANTS DEMAND TRIAL BY JURY AS TO THEIR AFFIRMATIVE
DEFENSES

         WHEREFORE, for the above reasons. Defendants respectfully request this Honorable

Court deny Plaintiff any relief in this matter and grant Defendants judgment as to all matters and

any other relief deemed appropriate, including cost of suit.




1
  Defendants acknowledge in Estate of Clark v. Walker, 865 F.3d 544, 550-51 (7th Cir. 2017), the Seventh Circuit
rejected qualified immunity for contractual government employees. Defendants assert this defense to preserve it for
appeal.


                                                        23
                                      Respectfully submitted,

                                      CASSIDAY SCHADE LLP

                                      By: /s/ Joseph N. Rupcich_________________
                                          Attorneys for KAYLIE DUESENBERG,
                                          LAUREN HILL, AND CHRISTINA SMITH

Joseph N. Rupcich
ARDC No. 6283899
CASSIDAY SCHADE LLP
 111 North Sixth Street, 2“^^ Floor
 Springfield, IL 62701
(217) 572-1714
pi7) 572-1613 (Fax)
jrupcich@cassiday.com




                                        24
                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 7, 2020,1 electronically filed the foregoing Answer with the

Clerk of the Court using the CM/ECF system. The electronic case filing system sent a “Notice

of E-Filing” to the following;

Ronak Maisuria, Esq.
Michael Oppenheimer, Esq.
Erickson & Oppenheimer Ltd.
223 W. Jackson, Suite 200
Chicago IL 60606

Jon F Erickson, Esq.
Erickson Davis Murphy Johnson & Walsh, Ltd.
132 S. Water Street, Suite 610
Decatur IL 62523

Laura K. Bautista, Esq.
Assistant Attorney General
500 South Second Street
Springfield IL 62701

Theresa Powell
Heyl Royster Voelker & Allen
3731 Wabash Avenue
P.O. Box 9678
Springfield IL 62791

Richard D Frazier, Esq.
Cherry Frazier & Sabin, LLP
1 West Old State Capitol Plaza, Suite 200 Myers Building
POBox 198
Springfield IL 62705-0198

Stanley N Wasser, Esq.
Howard W. Feldman
Feldman Wasser
1307 S 7th Street
Po Box 2418
Springfield IL 62705




                                              25
         Under penalties as provided by law pursuant to 735 ILCS 5/1-109, I certify that the

statements set forth herein are true and correct.


                                                                       /s/ Joseph N. Rupcich
9504971 JRUPCICH;SPRESSLE




                                                    26
